DETAILED ACTION

This Office Action is in response to the communication filed 08/04/2022.
Status of the claims:
Claims 1-20 were previously presented and Examined.
Claims 13 and 14 are cancelled.
Claims 1-12, 15-20 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/04/2022. By this amendment, claims 1, and 15 are amended and Claims 13-14 are cancelled. 

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 08/04/2022 with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Kita et al. (WO2018168500) and  Konishi et al. (US2005/0258452) have been fully considered. It is noted, however, that the claims have been amended to include new feature/s which is/are not in previously rejected claims. Further, the amendment, specifically to independent claims 1 and 15 is related to patentability issue, as such it is result of prior art reference/s, thus narrows scope of the claims. Hence, the Applicant’s arguments/remarks have been thoroughly reviewed but considered moot in view of the amendment to the claims. Moreover, an updated search and/or additional consideration, in view of the new feature/s of said currently amended clams performed by the examiner concluded, prior art fail to disclose the invention as a whole more specifically subject matters of the amended independent claims 1, 15 and further limited in their dependent claims. In view of said amendment to the claims which are made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Pending claims 1-12, 15-20 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1 and 15 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-12, 15-20 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 15 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended)  A radio frequency module, comprising: a module board; a first semiconductor device containing a first power amplifier and a second power amplifier; [[and]] a second semiconductor device containing a first switch, the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier, a plurality of external-connection terminals; and a low noise amplifier, wherein the first semiconductor device and the second semiconductor device are stacked together and disposed on the module board, the first semiconductor device and the low noise amplifier are disposed on mutually opposite surfaces of the module board, the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first semiconductor device and the second semiconductor device are disposed on the first principal surface, and the plurality of external-connection terminals and the low noise amplifier are disposed on the second principal surface.

Regarding Claim 15
 (Currently Amended) A communication device, comprising: a signal processing circuit configured to process a radio frequency signal; and a radio frequency module configured to transfer the radio frequency signal between the signal processing circuit and an antenna, the radio frequency module including: a module board; a first semiconductor device containing a first power amplifier and a second power amplifier; [[and]] a second semiconductor device containing a first switch, the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier, a plurality of external-connection terminals; and a low noise amplifier, wherein the first semiconductor device and the second semiconductor device are stacked together and disposed on the module board, the first semiconductor device and the low noise amplifier are disposed on mutually opposite surfaces of the module board, the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first semiconductor device and the second semiconductor device are disposed on the first principal surface, and the plurality of external-connection terminals and the low noise amplifier are disposed on the second principal surface.

Regarding Claims 2-12, 16-20
Claims  2-12, 16-20 are dependent claims having claim 1 and 15 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Kita et al. (WO2018168500) and  Konishi et al. (US2005/0258452)	
Regarding the subject matter of previously presented & rejected claims, Kita discloses a radio frequency module (e.g. Kita, Title, Abstract) and a communication device (e.g. Kita, Fig. 1) comprising: a signal processing circuit configured to process a radio frequency signal (e.g. Kita, Fig. 10); and a radio frequency module configured to transfer the radio frequency signal between the signal processing circuit and an antenna (e.g. Kita, Fig. 10), the radio frequency module including a module board (e.g. Kita, Figs. 1 and 9); a first semiconductor device containing a first power amplifier and a second power amplifier (e.g. Kita, Figs. 1, 9, Col. 12, lines 5-40, Col. 6, lines 45-50: first semiconductor chip contains first power amplifying and second power amplifying units); and a second semiconductor device containing a first switch (e.g. Kita, Fig. 1, Col. 12, lines 5-15: the first switch 31 is provided in the second semiconductor chip), the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier (e.g. Kita, Fig. 1 illustrates the first switch including a first terminal connected to the first power amplifier and a second terminal connected to the second power amplifier), wherein the first semiconductor device and the second semiconductor device are [stacked together and] disposed on the module board (e.g. Kita, Figs. 1, 9 illustrate the first semiconductor chip and the second semiconductor chip are disposed on the module board); wherein in a plan view of the module board, the second semiconductor device overlaps both the first power amplifier and the second power amplifier contained in the first semiconductor device (e.g. Kita Fig. 3, Col. 2, lines 1-10, Col. 9, lines 5-25); wherein each of the first power amplifier and the second power amplifier is a multistage amplifier (e.g. Kita, Figs. 1, 9, Col. 6, lines 45-60, Col. 13, lines 35-40), and in the plan view of the module board, the second semiconductor device overlaps both an input stage of the first power amplifier and an input stage of the second power amplifier (e.g. Kita Fig. 3, Col. 2, lines 1-10, Col. 9, lines 5-25); and   wherein the first terminal is connected to an output terminal of the first power amplifier, and the second terminal is connected to an output terminal of the second power amplifier (see for example, Fig. 1 of Kita which illustrate that the first terminal is connected to an output terminal of the first power amplifier, and the second terminal is connected to an output terminal of the second power amplifier).Konishis invention related to semiconductor device and method therefor, wherein the semiconductor device having an external wiring for ground formed over an underside surface of a wiring substrate. A plurality of via holes connecting to the external wiring for ground are formed to penetrate the wiring substrate. A first semiconductor chip of high power consumption, including Heterojunction Bipolar Transistors (HBTs) is mounted over a principal surface of the wiring substrate. The emitter bump electrode of the first semiconductor chip is connected in common with emitter electrodes of a plurality of HBTs formed in the first semiconductor chip. The emitter bump electrode is extended in a direction in which the HBTs line up. The first semiconductor chip is mounted over the wiring substrate so that a plurality of the via holes are connected with the emitter bump electrode. A second semiconductor chip lower in heat dissipation value than the first semiconductor chip is mounted over the first semiconductor chip. Regarding the subject matter of previously presented & rejected claims, Konishi teaches or suggests a first semiconductor device and a second semiconductor device that are stacked together (e.g. Konishi, Figs. 4, 18, and Paras [0028], [0075], [0108). 
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 15 and further limited by their dependents, as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632